I'RICEDANIEL
ATTORNEYGENERA,.
                                   October 1, 1947


         Hon. Geo. H. Sheppard                opinion Ho. v-394
         Comptrollerof ?ublic Accouuts
         Austin, Texas                        Re: Legality
                                                   _.      of
                                                           ^ the- in- ;
                                                  cumxon or mea18
                                                  ana lodgings in
                                                  Austin on the ex-
                                                  pense accounts of
                                                  members of the
                                                  State Board of Eair-
                                                  dressers ana Cosme-
                                                  tologists.

                  Reference is made to your recent request for
         an opinion of this Department which reads as follows:
                        “Senate Blll No. 131, of the Fiftieth
                   Legislatureprovides Par the members oP the
                   state Board of Hairdressersaad cosnetolo-
                   gists to receive $3,600 per gear paya.blein
                   even monthly installmentstogether with
                   actual expenses incurred in the performance
                   of their officia~lduties.
                        "Please advise iP the members of’ this
                   Board can be reimbursea for meals and lodg-
                   ings, in the city of Austin, in which Is
                   located the Boara of Hairdressersand Cosne-
                   tologists."
                   Senate Bill No. 131 of the 50th Legislature,
         1947, amended Section 7 of Article 73&b, V.P.C., to read
         as follows:
                        'The members of the Boara shall each
                   receive a salary of Three Thousand Six
                   Hundred ($3,600.00)Ddllars per year, pay-
                   able in equal monthly pagrents, together
                   with aotual expenses incurred in the per-
                   formance of their official duties, pro-
                   viding such expenses shall be allowea if
                   and when waited, approved and allowed by
                                              .    .




Ron ; Geo. H. Sheppard - Page 2   (V-394)


     the State Comptroller. Such salary ef the
     Board members ana the Executive Setiretarg
     as well as all other expenses incidental
     to the discharge of their duties, shall be
     allowed, includingreasonable expenses in
     attending schools for the purpose of taking
     post graduate coumes in beauty culture
     only and attending conventionsof beauty
     culturists,both state and national;'pro-
     viding in no eveht shall such expenses for
     shy 0ne Board member exaeed the sum of One
     Hundred ($100.00)Dollars for any one con-
     vention or post graduate course attended
     within the State nox more than Two Hundred
     ($200.00)Dollars for any 0ne conventionor
     post graduate course attended out of the
     state; provided that no more than one mem-
     ber of the Board shall be absent Prom hia
     regular auties wasa BOara meviberat any
     time PIP the ,gurpose,oftaking such post
     graduate work only 'andthat no Board member
     shall attend (or take) ~0~4 than ones(1)
     such post graduate c0ume duping any one
     (1) calendar ear extenaihg over not more
     than a two (23 weeks period. All salaries
     and expenses shall be paid out of the,Ptuu¶
     in the State Treasury to the credit of the
     Texas Board of Cosmetologyon requisition
     signed by the President and Semetary,of
     ;;;l;;.r$ and a warrant of the State Comp-
             .
          In Item 18 under title State Board of Halr-
dressers ana Cosmetologistsof the general appropriation,
there is an appropriationof $6,000.00 for Board members'
travel expense.
          Under the general provisions of the Approprl-
ation Dill OP the 50th Legislature,1947, Subsection "b"
of Section 11, we find the following:
          "The Comptrollershall not pay, and no
     State officer 0~ employee of any of the depart-
     ments or other agencies oP the government shall
     include in his traveling expense account any
     amounts for reals and/or lodging incurred with-
     in the oity OP town where such,offioer or such
     employee is stationedsSuch enployees as are
     stationedaway from their main 0?'fi0eoF
Eon. Geo. H. Sheppard - Page.3 (V-394)


     headquarterswho are not allowed traveling
     expenses where so stationed shall be allowed
     such expenses when called to their main of-
     fice.'
          In your letter you do not state whether the
Board members are residing in the City of Austin or not.
But inasmuch as the Board of Cosmetologyhas located
the office in Austin, we assume that all the Board mem-
bers reside in Austin. On January 27, 1917, this De-
partment rendered an opinion to the Chief Deputy Game,
Fish and Oyster Commissioner,who was living in the City
of Austin, which stated as Pollows:
          "In our opinion the items in the
     various appropriationbills providing for
     the payment OP traveling expenses relate
     only to the expense of any officer or em-
     ployee while on the road traveling on busi-
     ness of the State away from the office of
     such department and from his place of abode
     where such department is located, and there
     is no authority in law for allowance of any
     living expense account of any officer or
     employee while he is in the city OP Austin
     under the guise of a traveling expense ac-
     count." (A. G. Op. No. 1700, Bk. 40, p. 442)
          Since the Board members are now on a salary
basis and in view of the foregoing, it is the opinion of
this Department that the members of the Board of Cosme-
tology cannot be reimbursedfor meals ana lodgings in
the City OP Austin.
                          SUMMARY
          Members of the State Board of Rair-
     dressers and Cosmetologistsliving in Austin
     cannot be reimbursed Por meals and lodgings
     in the City of Austin, their office being
     located in that city.
APPROVED:                        Very truly yours
                             ATTORREY GERERAL OF TEXAS
 FI ST ASSISTANT
 AT ORREY GERERAL
"h7""$""                     "4SeF
                                 Assistant
BA:djrn